                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-02606

MIRACLE MORINGA DIRECT INC.,

      Plaintiff,

v.

EYEFIVE, INC.,

      Defendant.


                               ENTRY OF APPEARANCE


      To: The Clerk of the Court and all Parties of Record:

      I hereby certify that I am a member in good standing of the bar of this Court, and
I appear in this case as counsel for Defendant EyeFive, Inc.

      Dated this 27th day of August, 2020, in Denver, Colorado.


                                                  s/ Christopher P. Carrington
                                                  Christopher P. Carrington
                                                  RICHARDS CARRINGTON, LLC
                                                  1444 Blake Street
                                                  Denver, Colorado 80202
                                                  Telephone: 303-962-2690
                                                  Facsimile: 303-962-2691
                                                  Email: chris@richardscarrington.com

                                                  Attorney for Defendant EyeFive, Inc.




                                             1
                           CERTIFICATE OF SERVICE


    I hereby certify that on August 27, 2020, I served the foregoing ENTRY OF
APPEARANCE upon the following non-CM/ECF participants via electronic mail:

      David F. Tamaroff
      Aiman Farooq
      Morgan & Morgan, P.A.
      dtamaroff@forthepeople.com
      afarooq@forthepeople.com




                                             s/ Dyanna Spicher
                                             Dyanna Spicher, Paralegal




                                         2
